WHITING, J.
Defendant Taylor having entered a plea to a criminal information, the trial court entered an order denying and overruling- such plea. From such order the defendant has attempted to- appeal to this court 'before further proceedings were taken on such information, and the trial court has continued said cause for the purpose of suoli appeal. The state moves to dismiss the attempted appeal, contending that no appeal lies from such an order.
-In this contention the state is right. The sole authority for an appeal by a defendant in a criminal action is to be found' in section 482, Code Crim. Proc-. This section authorizes an appeal:
“1, From) a final judgement of conviction.
“2. From an' order refusing a motion in arrest of judgment.
“3. From an, order refusing a motion for a new trial.
“4. Upon bills ioif exceptions for any of the causes mentioned in section 419 of this Code.”
Appellant contends that subdivision 4, supra, authorizes such an appeal. It is clear to us that 'such subdivision does not add to those determinations of the trial- court from' which an appeal may be taken, but merely prescribes the record upon -which the “causes mentioned in section 419” may be reviewed upon an appeal.
Appellant urges that section 5, c. 146, Laws 19-15, indicates an intent to all-o-w 'appeals from other orders' than those mentioned in section 482, supra. ' Such section requires an' order of the *231trial court in order to stay further proceedings where an appeal is “taken from -an. order made before final judgment.” The effect ■of such section is not to add to the classes of orders' from which appeals can be taken, but merely to authorize a trial court, in its discretion, to -suspend final judgment of conviction until -the determination -of an appeal from those ordlhrs from' which appeal is authorized- by section 482, supra. Until the enactment of such section there was- no statutory authority for sti'ch k stay.
The appeal will be dismissed'.